Exhibit 10

 

Valley National Bancorp

Directors Deferred Compensation Plan

 

Effective as of June 1, 2004

 



--------------------------------------------------------------------------------

 

Valley National Bancorp

Directors Deferred Compensation Plan

 

          Page


--------------------------------------------------------------------------------

1.   

Purposes

   1 2.   

Definitions

   1 3.   

Administration

   2 4.   

Participation

   2 5.   

Deferrals

   3 6.   

Deferral Accounts

   3 7.   

Settlement of Deferral Accounts

   3 8.   

Statements

   4 9.   

Amendment/Termination

   4 10.   

General Provisions

   4 11.   

Claim and Appeal Procedures

   6 12.   

Effective Date

   7

 



--------------------------------------------------------------------------------

 

Valley National Bancorp

Directors Deferred Compensation Plan

 

1. Purposes. The purpose of this Valley National Bancorp Directors Deferred
Compensation Plan (the “Plan”) is to provide the members of the Board of
Directors (the “Board”) of Valley National Bancorp (the “Company”) with the
opportunity to elect to defer receipt of some or all retainer fees that would
otherwise have been paid in cash, and have those retainer fees treated as if
they were credited in restricted stock units of the Company, with such credited
amounts then satisfied by the Company delivering restricted stock of the Company
(or, in certain circumstances, by having the credited amounts being paid out in
cash).

 

2. Definitions. In addition to the terms defined in Section 1 above, the
following terms used in the Plan shall have the meanings set forth below:

 

(a) “Administrator” shall mean the committee or committees forth in Section
3(b), to whom the Board has delegated the authority to take action under, and to
administer, the Plan.

 

(b) “Beneficiary” shall mean the Participant’s estate.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended. References
to any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions or regulations.

 

(d) “Deferral Account” shall mean the account or subaccount established and
maintained by the Administrator for specified cash deferrals and cash
contributions attributable to a Participant, as described in Section 5. Deferral
Accounts will be maintained solely as bookkeeping entries by the Company to
evidence unfunded obligations of the Company.

 

(e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule thereunder shall include
any successor provisions or rules.

 

(f) “Participant” shall mean any member of the Board who is not an employee of
the Company who participates or makes an election to participate in the Plan.

 

(g) “Plan Year” shall mean the calendar year.

 

(h) “Restricted Stock Units or RSUs” shall mean those amounts credited to a
Participant’s Deferral Account, which give such Participant the right to receive
one share of Company restricted stock on such terms and conditions are
established under the Stock Plan. The terms and conditions of such awards
(including the vesting provisions related thereto) will in all instances be
applied to the Restricted Stock Units credited hereunder.

 



--------------------------------------------------------------------------------

(i) “Stock Plan” shall mean the Valley National Bancorp 2004 Director Restricted
Stock Plan, as it may be adopted and/or modified from time to time, or any
successor thereto.

 

(j) “Valuation Date” shall mean the close of business on each business day,
unless otherwise determined from time to time by the Administrator.

 

3. Administration.

 

(a) Authority. The Administrator shall administer the Plan in accordance with
its terms, and shall have all powers necessary or appropriate to accomplish such
purpose, including the power and authority to construe and interpret the Plan,
to define the terms used herein, to prescribe, amend and rescind rules and
regulations, agreements, forms, and notices relating to the administration of
the Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. Any actions of the Administrator with respect to the
Plan shall be conclusive and binding upon all persons interested in the Plan.
The Administrator may appoint agents and delegate thereto powers and duties
under the Plan, except as otherwise limited by the Plan.

 

(b) Administrator. The Administrator shall be a committee consisting of such
number of individuals as shall be determined by the Board, each of whom shall be
appointed by, shall remain in office at the will of, and may be removed, with or
without cause, by the Board. Any member of the Administrator may resign at any
time. No member of the Administrator shall be entitled to act on or decide any
matter relating solely to himself or herself or any of his or her rights or
benefits under the Plan. With respect to any provisions of this Plan under which
an investment rate of return (with respect to cash being distributed under this
Plan to a Participant), the Administrator shall consist solely of members of the
Board who are not Participants. The members of the Administrator shall not
receive any special compensation for serving in their capacities as members of
the Administrator, but shall be reimbursed for any reasonable expenses incurred
in connection therewith. No bond or other security need be required of the
Administrator or any member thereof in any jurisdiction.

 

(c) Limitation of Liability. Each member of Administrator shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or other employee of the Company or any subsidiary or
affiliated entity, the Company’s outside accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Company, the Board or the Administrator to assist in the administration of the
Plan. To the maximum extent permitted by law, no member of the Administrator,
nor any person to whom duties have been delegated hereunder, shall be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of the Plan.

 

4. Participation. Each member of the Board of Directors of the Company who is
not an employee of the Company shall be eligible to participate in the Plan.

 

- 2 -



--------------------------------------------------------------------------------

5. Deferrals. To the extent authorized by the Administrator, a Participant may
elect to defer some or all cash fees to be paid or awarded to him or her by the
Company, or such other compensation, fees or awards as may be designated by the
Administrator. The Administrator may impose (1) limitations on the amounts
permitted to be deferred, (2) limitations on the timing and form of deferrals,
(3) limitations on amounts of deferrals for particular Participants, and (4)
terms and conditions regarding deferrals under the Plan.

 

(a) Elections. Once an election form, properly completed, is received by the
Company, the elections of the Participant shall be irrevocable. Deferral
election forms filed by a Participant will apply for the given Company fiscal
year, and a new deferral election must be filed for future fiscal years, which
new deferral election must be filed prior to the commencement of the Plan Year
in which the new fiscal year begins.

 

If a Participant ceases to be a member of the Board prior to a scheduled
payment, then the Deferral Account will be distributed in cash following such
cessation, adjusted in a manner determined by the Administrator, unless
otherwise provided herein or unless otherwise provided by law.

 

(b) Date of Election. An election to defer cash fees must be received by the
Administrator prior to the date specified by the Administrator. Under no
circumstances may a Participant defer receipt of retainer or other fees to which
the Participant has attained, at the time of deferral, a legally enforceable
right to such amounts, as determined in the sole discretion of the
Administrator.

 

6. Deferral Accounts.

 

(a) Establishment; Crediting of Amounts Deferred. One or more Deferral Accounts
will be established for each Participant, as determined by the Administrator.
The amount of cash fees deferred with respect to each Deferral Account will be
credited to such Deferral Account in the form of RSUs, in such quantity as is
determined pursuant to a formula determined by the Board, as of the date on
which the cash fees otherwise would have been paid to a Participant.

 

(b) RSU Adjustments. The number of RSUs credited under the Plan will be
appropriately adjusted from time to time to reflect any cash or stock dividends
paid on or with respect to Company common stock, as well as stock splits and
stock combinations (and similar events) with respect to Company common stock.
RSU adjustments under this Section 6(b) will be effected by the Administrator as
of the date on which the event giving rise to the adjustment occurs.

 

7. Settlement of Deferral Accounts.

 

(a) Form of Payment. The Company shall settle a Participant’s Deferral Account,
and discharge all of its obligations to pay deferred compensation under the Plan
with respect to such Deferral Account, by delivery to the Participant of such
number of shares of restricted stock as are represented by RSUs credited to such
Participant’s Deferral Account (with any fractional RSU being settled in cash).
As additional compensation to such Participants, the Company shall pay the par
value of any such shares of Company common stock to be so

 

- 3 -



--------------------------------------------------------------------------------

delivered. In the event that the Administrator determines that delivery of
shares of Company common stock in satisfaction of a Participant’s Deferral
Account would cause substantial adverse tax or consequences (or would result in
a violation of the federal securities laws) to the Participant, other
Participants or to the Company, then the Administrator will delay delivery of
such shares for up to one year, if such delay would eliminate the risk of such
consequences, or will instead deliver cash if elimination of the risk is not
possible. In that event, the cash settlement will be equal to the amount of cash
fees deferred by the Participant under the Plan, adjusted in a manner determined
by the Administrator in its sole discretion.

 

(b) Restricted Stock Terms. The terms and conditions of such restricted stock
will be determined pursuant to the Stock Plan. Notwithstanding the above, in the
event that the Stock Plan is not approved by the Company’s shareholders at its
2005 meeting, or if the Stock Plan is not submitted to the Company’s
shareholders at that meeting, then each Participant’s Deferral Account will be
distributed prior to the end of April 2005, and will be settled in cash. The
amount distributed in that event will be equal to the amount of cash fees
deferred by the Participant under the Plan, adjusted in a manner determined by
the Administrator in its sole discretion.

 

(c) Timing of Payments. Payments in settlement of a Deferral Account, which will
be made in the form of restricted stock (except to the extent otherwise provided
herein), shall be made as soon as practicable following the meeting of the
Company’s shareholders that next follows the deferral.

 

8. Statements. The Administrator will periodically furnish statements to each
Participant reflecting the amount credited to his or her Deferral Account as of
a Valuation Date.

 

9. Amendment/Termination. The Board may, with prospective or retroactive effect,
amend, alter, suspend, discontinue, or terminate the Plan at any time without
the consent of Participants, shareholders, or any other person; provided,
however, that, without the consent of a Participant, no such action shall
adversely affect the right of such Participant to payment of his or her Deferral
Account, as of the date of such action, unless such action is required in order
to comply with law or to prevent adverse tax consequences to the Participant or
the Company.

 

10. General Provisions.

 

(a) Limits on Transfer of Awards. Other than by will or the laws of descent and
distribution, no right, title or interest of any kind in the Plan shall be
transferable or assignable by a Participant or his or her Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment, levy,
execution or other legal or equitable process, nor subject to the debts,
contracts, liabilities or engagements, or torts of any Participant or his or her
Beneficiary. Any attempt to alienate, sell, transfer, assign, pledge, garnish,
attach or take any other action subject to legal or equitable process or
encumber or dispose of any interest in the Plan shall be void.

 

(b) Receipt and Release. Payments or other distributions (in any form) to any
Participant or Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims for the amounts
deferred and relating to the Deferral Account to which the payments or other
distributions relate, against the Company or any

 

- 4 -



--------------------------------------------------------------------------------

subsidiary or affiliated entity thereof or the Administrator, and the
Administrator may require such Participant or Beneficiary, as a condition to
such payments, to execute a receipt and release to such effect.

 

(c) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for deferred compensation and Participants shall rely solely on the
unsecured promise of the Company or applicable affiliated entity for payment
hereunder. With respect to any payment not yet made to a Participant under the
Plan, nothing contained in the Plan shall give a Participant any rights that are
greater than those of a general unsecured creditor of the Company or the
applicable affiliated entity.

 

(d) Compliance. A Participant in the Plan shall have no right to receive payment
or other distribution (in any form) with respect to his or her Deferral Account
until legal and contractual obligations of the Company relating to establishment
of the Plan and the Stock Plan and the making of such payments shall have been
complied with in full. In addition, the Company shall impose such restrictions
on any interest constituting a security as it may deem advisable in order to
comply with the Securities Act of 1933, as amended, the requirements of any
applicable stock exchange or automated quotation system, any state securities
laws applicable to such a transfer, any provision of the Company’s Certificate
of Incorporation or Bylaws, or any other law, regulation, or binding contract to
which the Company is a party.

 

(e) Other Participant Rights. No provision of the Plan or any transaction
hereunder shall confer upon any Participant any right to continue to be a member
of the Board, or to interfere in any way with the right of the Company or a
subsidiary to increase or decrease the amount of any fees payable to such
Participant. Subject to the limitations set forth in Section 10(a) hereof, the
Plan shall inure to the benefit of, and be binding upon, the parties hereto and
their successors and assigns.

 

(f) Legal Fees and Expenses. The Company shall pay all reasonable legal fees and
expenses which a Participant may incur in respect of obtaining from the Company
any benefit to which he is entitled under the Plan. The Company will also pay
all issuance costs related to payments associated with a Participant’s Deferral
Account, including payment of the par value of shares of Company common stock,
as specified above.

 

(g) Tax Withholding. The Company and any subsidiary or affiliated entity shall
have the right to deduct from amounts and shares otherwise payable or to be
distributed in settlement of a Deferral Account, any sums that federal, state,
local or foreign tax law requires to be withheld with respect to such payment.
To the extent permissible by applicable law, and to the extent permitted by the
Administrator, shares of Company common stock that would otherwise be delivered
to the Participant may be withheld by the Company and used to satisfy such
withholding requirements.

 

(h) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of New Jersey, without giving effect to principles of
conflicts of laws, and applicable provisions of federal law.

 

- 5 -



--------------------------------------------------------------------------------

(i) Limitation. A Participant and his or her Beneficiary shall assume all risk
in connection with any decrease in value of the Deferral Account, and neither
the Company nor any subsidiary or affiliated entity nor the Administrator shall
be liable or responsible therefor.

 

(j) Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan. Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular, and male references shall
include female and neuter, and vice versa.

 

(k) Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.

 

(l) Status. The establishment and maintenance of, or allocations and credits to,
the Deferral Account of any Participant shall not vest in any Participant any
right, title or interest in and to any specific assets or benefits except at the
time or times and upon the terms and conditions and to the extent expressly set
forth in the Plan.

 

11. Claim and Appeal Procedures. The Administrator shall provide adequate notice
in writing to any Participant or to any Beneficiary (“Claimant”) whose claim for
benefits under the Plan has been denied. The Administrator’s notice to the
Claimant shall set forth:

 

(a) The specific reason for the denial;

 

(b) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

 

(c) A description of any additional material and information that is needed; and

 

(d) That any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Administrator within seventy-five (75) days after
receipt of the Administrator’s notice of denial of benefits. The Administrator’s
notice must further advise the Claimant that his failure to appeal the action to
the Administrator in writing within the seventy-five (75) day period will render
the Administrator’s determination final, binding and conclusive.

 

If the Claimant should appeal to the Administrator, he, or his duly authorized
representative, may submit, in writing, whatever issues and comments he or his
duly authorized representative feels are pertinent. The Claimant, or his duly
authorized representative, may review pertinent Plan documents. The
Administrator shall re-examine all facts to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances. The Administrator shall advise the Claimant of its decision
within sixty (60) days of the Claimant’s written request for review, unless
special circumstances (such as a hearing) would make the rendering of a decision
within the sixty (60) day limit unfeasible, but in no event shall the
Administrator render a decision respecting a denial for a claim of benefits
later than one hundred twenty (120) days after its receipt of a request for
review.

 

- 6 -



--------------------------------------------------------------------------------

The Administrator’s notice of denial of benefits shall identify the name and
address to whom the Claimant may forward his or her appeal.

 

12. Effective Date. The Plan shall be effective as of June 1, 2004.

 

- 7 -